Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/17/22 has been entered and fully considered.  The pending claims are 25-32, 40, 42-44, 65-90.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25, 27, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espinosa US 2010/0115866 A1 (hereinafter ‘Espinosa’).
In regard to claims 25, Espinosa teaches a reinforced stud-framed wall, comprising:
a tie rod (10) anchored to a foundation ([0043]);
a bottom plate (32) disposed on a subfloor (although not numbered, the subfloor is disclosed in fig. 3 on which plate 32 is disposed);
the bottom plate (see fig. 2), has a compression strength greater than a compression strength of the subfloor (see [0069]; and
a plurality of vertical studs (38) supported on the bottom plate (see fig. 3);
the tie rod extending through the bottom plate (see fig. 3 and [0046]); and 
the bottom plate is operably attached to the subfloor (by means of the rod as seen in fig. 3). 
In regard to claim 27, Espinosa teaches the claimed invention wherein bottom plate includes hollow metal (fig. 3A) and the fastener is axially expandable (see [0077]).

Response to Arguments
Applicant’s arguments with respect to claim 25 have been considered but they are no persuasive. 
Applicant argues that member 32 is a bearing plate and cannot be interpreted as a “bottom plate”. The examiner disagrees and contends that for purposes of rejecting claim 25, it element 32 is a plate as disclosed by the reference and it is located at the bottom of the assembly and supporting studs as seen in figs 2. Therefore, under broadest reasonable interpretation, element 32 anticipates the claimed bottom plate. 

Allowable Subject Matter
Claims 26, 28, 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 40, 42-44, 65-90 are allowable.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggests a stud-framed wall comprising a bottom plate, a solid non-metallic member on a first area of the bottom plate and having a greater compression strength than the bottom plate, a bearing plate on a second area of the member such that the bearing plate transfers a load onto the bottom plate over an area that is larger than the second area, as recited within the context of the claims. 
Further, the prior art of record does not teach or suggests a method for transferring a load onto a wood part of a stud-framed wall by interposing a member of greater compression strength than a wood part between said wood part and the load so as to transfer the load over an area on the contact area that is larger than the area of application of the load on the member.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAOLA AGUDELO/Primary Examiner, Art Unit 3633